DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 3/1/2022.  Claims 1, 5, 7, 11, 15 and 18 are amended.  Claims 1-20 are pending and examined.

Claim Objections
Claims 2 and 15 are objected to for minor informalities. Appropriate corrective action is required
Regarding claim 2, “the instructions” is believed to be in error for “computer-executable instructions”.  Appropriate corrective action is required.
Regarding claim 15, the recitations of “wherein during the full-participation load share regime, the first engine participates in load sharing, or the one or more operating conditions of the second engine are indicative of the second engine having a first one or more abnormal operating conditions” and “the one or more operating conditions of the second engine are indicative of the first engine having a second one or more abnormal operating conditions” are believed to be in error for respectively ““wherein during the full-participation load share regime, the second engine participates in load sharing, or the one or more operating conditions of the first engine are indicative of the first engine having a first one or more abnormal operating conditions” and “the one or more operating conditions of the first engine are indicative of the first engine having a second one or more abnormal operating conditions”.  Claim 15 has been construed in light of the proposed corrected text since the proposed corrected text agrees with the written disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan 2020/0049025 in view of McLain 3,963,372 and Nelson 3,930,366.
Regarding claim 1, Morgan teaches an engine control system (the one or more controllers 29 per [0058] In use, suitable one or more controllers 29, such as one or more full authority digital controllers (FADEC) providing full authority digital control of the various relevant parts of the engine 10, controls operation of the engine 10. The FADEC(s) may be provided as for example conventional software and/or hardware, so long as the FADEC(s) is/are configured to perform the various control methods and sequences as described in this document. Each controller 29 may be used to control one or more engines 10 of an aircraft (H). Additionally, in some embodiments the controller(s) 29 may be configured for controlling operation of other elements of the aircraft (H), for instance the main rotor 44, see also [0071] Control of the multi-engine system 42 is effected by one or more controller(s), which may be FADEC(s) 29 as described above, that are programmed to manage, as described herein below, the operation of the engines 10A, 10B) comprising a memory device and a processor (a memory device and a processor comprise conventional hardware [0058] The FADEC(s) may be provided as for example conventional software and/or hardware), wherein the memory device comprises computer-executable instructions, which when executed by the processor (the memory device comprises computer-executable instructions comprise a conventional combination of software and hardware [0058] The FADEC(s) may be provided as for example conventional software and/or hardware), cause the engine control system to perform a method of controlling load share (the engines in Morgan operates in one of 3 conditions: non-asymmetric/full-participation load share regime where the engines share load equally [0097] “In a typical cruise mode, both engines provide .about.50% of the cruise power demand of the helicopter (H)” see also [0088] which teaches exiting the asymmetric mode as needed “Even absent an emergency, it will be desirable to repower the standby engine to exit the asymmetric mode” see also [0081] which teaches take-off as a non-cruise condition “The reference fuel flow may, for example, be a take-off fuel flow of the engine, or a cruise fuel flow of the engine”}, a partial participation load share regime where engine operation is asymmetric with the second engine operating in a standby mode but capably of contributing more power than standby as needed see[0098] To effect such control, the FADEC 29 may correspondingly control fuel flow rate to each engine 10A, 10B accordingly. In the case of the standby engine, a fuel flow (and/or a fuel flow rate) provided to the standby engine is controlled to be between 70% and 99.5% less than the fuel flow (and/or the fuel flow rate) provided to the active engine. In the asymmetric mode, the standby engine may be maintained between 70% and 99.5% less than the fuel flow to the active engine. In some embodiments of the method 60, the fuel flow rate difference between the active and standby engines may be controlled to be in a range of 70% and 90% of each other, with fuel flow to the standby engine being 70% to 90% less than the active engine. In some embodiments of the method 60, the fuel flow rate difference may be controlled to be in a range of 80% and 90%, with fuel flow to the standby engine being 80% to 90% less than the active engine. [0088] “During this asymmetric operation, if the helicopter (H) needs a power increase (expected or otherwise), the second turboshaft engine 10B may be required to provide more power relative to the low power conditions of the standby mode, and possibly return immediately to a high- or full-power condition”, see also [0099] ”In some embodiments, the standby engines (say 10B) may be controlled (closed loop) by using the target fuel flow rate as a control input variable to FADEC 29. In some embodiments, the active engine (say 10A) which is providing all or substantially all of the power/rotor speed demand of the helicopter 42 may be controlled by using any suitable method, such as controlling (closed loop) on power, or rotor speed demand of the helicopter or other suitable control variable as the (or one of the) control input variable(s) for the active engines}, and a non-participation load share regime in which the second engine provides none of the required power (see [0076] “The second turboshaft engine 10B may be operated by the controller(s) 29 to run at low-power or no-output-power conditions to supply substantially none or none of a required power and/or speed demand of the common load 44” or declutched (see [0074] “A clutch 53 may be provided to permit each engine 10A, 10B to be engaged and disengaged with the transmission X, as desired. For example, an engine 10A, 10B running at low- or no-power conditions may be declutched from the transmission if desired.”) between a plurality of engines (turboshaft engines 10A and 10B) of a multiple engine propulsion system (multi-engine system 42)
Morgan as discussed above does not teach the method comprising: ascertaining, during operation of the multiple engine propulsion system, a load share participation value indicative of a load share participation regime for a first engine the load share participation value depending at least in part on one or more operating conditions of a second engine, the one or more operating conditions of the second engine are indicative of the second engine having a first one or more abnormal operating conditions, and, based at least in part on the first one or more abnormal operating conditions of the second engine, the load share participation value indicates a partial-participation load share regime for the first engine, wherein during the partial-participation load share regime, the first engine participates in load sharing subject to one or more limitations or restrictions on load sharing relative to the full-participation load share regime 
McLain teacher the method comprising: ascertaining, during operation of the multiple engine propulsion system, a load share participation value indicative of a load share participation regime for a first engine (the governor setting is a load share participation value that is indicative of a load share regime (the partially failed engines governor setting is increased up to the power turbine inlet temperature limit or by maximum gas generator speed, resulting in a partial load share regime) see Col. 15 ll. 63 – Col. 16 ll. 3 “In the event of partial failure of an engine, causing it to fail to deliver its full share of power, the load sharing control will increase the governor setting of the crippled engine up to the limit of its authority or to where this increase is limited by the power turbine inlet temperature limit or by maximum gas generator speed (the latter being limited by the fuel control). However, the output of the properly operating engines is increased to take up the difference”) the load share participation value depending at least in part on one or more operating conditions of a second engine (the being the engine experiencing a partial failure (analogous to the second engine of Morgan) as discussed in Col. 15 ll. 63 – Col. 16 ll. 3 supra), the one or more operating conditions of the second engine are indicative of the second engine having a first one or more abnormal operating conditions (the second engine being the engine experiencing a partial failure as discussed in Col. 15 ll. 63 – Col. 16 ll. 3 supra), and, based at least in part on the first one or more abnormal operating conditions of the second engine, the load share participation value indicates a partial-participation load share regime for the first engine (see Col. 15 ll. 63 – Col. 16 ll. 3 the output of the partially failed engine may require the properly operating engines to make up the difference in output, resulting in an increased load share for the properly operating engines and a partial load share for the partially failed engine) , wherein during the partial-participation load share regime, the first engine participates in load sharing subject to one or more limitations or restrictions on load sharing relative to the full-participation load share regime, (per Col. 15 ll. 63 – Col. 16 ll. 3 supra, the governor setting is a load share participation value that is indicative of a load share regime (the partially failed engines governor setting is increased up to the power turbine inlet temperature limit or by maximum gas generator speed, resulting in a partial load share regime).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the engine control system of Morgan to execute the engine control taught by McLain to facilitate rotorcraft operation during partial engine failure. 
Morgan in view of McLain as discussed above does not teach wherein for a first time the one or more operating conditions of the second engine are indicative of the second engine operating normally, and, based at least in part on the one or more operating conditions indicative of the second engine operating normally, the load share participation value indicates a full-participation load share regime, wherein during the full-participation load share regime, the first engine participates in load sharing, or wherein for a second time, the one or more operating conditions of the second engine are indicative of the second engine having a second one or more abnormal operating conditions, and, based at least in part on the second one or more abnormal operating conditions of the second engine, the load share participation value indicates a non-participation load share regime for the first engine  wherein during the non-participation load share regime, the first engine does not participate in load sharing; outputting, during operation of the multiple engine propulsion system, a load sharing requirement control command for the first engine, wherein for the first time, the load sharing requirement control command is configured to control an output of the first engine for purposes of load sharing, and wherein for the second time, the load sharing requirement control command is configured to control the output of first engine without decreasing a fuel flow to the first engine or while preventing a decrease in the fuel flow to the first engine for purposes of load sharing; and controlling the first engine based at least in part on the load sharing requirement control command. 
Nelson teaches wherein for a first time the one or more operating conditions of the second engine (torque output) are indicative of the second engine operating normally (Col. 15 ll. 15-29 The load sharing function of the control is normally in operation as described above to increase the fuel to any power plant which is delivering less torque than that delivered by the power plant delivering the greatest torque. Assuming that one power plant is capable of delivering a certain torque at a particular gas generator speed, whereas the others will require somewhat higher gas generator speed to provide the same torque, the governors of these others are trimmed to increase gas generator speed and equalize the torques. Such equalization does not normally change the rotor speed, since the rotor isochronous governor acts to reduce the torque of all the power plants concurrently to maintain the preset rotor speed), and, based at least in part on the one or more operating conditions indicative of the second engine operating normally, the load share participation value indicates a full-participation load share regime, wherein during the full-participation load share regime, the first engine participates in load sharing (see Col. 15 ll. 15-29 supra), or wherein for a second time, the one or more operating conditions (the output of the failed engine (second engine of Morgan) see Col. 15 ll. 29-62 The most important reason for having the load sharing feature in the control is to provide immediate proper reaction to failure of an engine. The design of the aircraft and power plant is such that under all normal conditions it is possible to maintain flight under full load with two power plants. The load sharing control quickly increases the output of the other two engines if one fails. This requires no attention from the pilot. Such action is illustrated by the curves in FIG. 6. These are plots of rotor speed and engine shaft horsepower against time. Curve 414 represents the rotor speed transient after a failure of one engine at one second time. Curve 415 represents the output of the failed engine. At one second time the torque output of the failed engine drops very rapidly to zero and remains zero. Curve 416 represents the output of each of the two good engines before and after the failure. With the loss of power, there is a drop in rotor speed of about 11/2 percent during a time of about one more second to the minimum point 418. Rotor deceleration is resisted by the inertia of the rotor and by the output of the two operating engines. The rotor isochronous governor picks up the speed drop and acts through the power management control to increase the power turbine speed trim signal to all of the power units. This operates through the engine electronic control to increase the gas generator governor setting of all the engines. This does nothing for the failed unit, but it causes a rapid power increase from the two operating engines. The output of these rises from about 5300 horsepower each to about 8000 horsepower each in about 2 seconds. With this increase in power, the rotor again begins to accelerate and by the end of five seconds after the failure it is substantially at rated speed again.) of the second engine are indicative of the second engine having a second one or more abnormal operating conditions (engine failure see Col. 15 ll. 29-62 supra), and, based at least in part on the second one or more abnormal operating conditions of the second engine, the load share participation value (the load share participation value can further include the output of the failed engine see Col. 15 ll. 29-62 supra) indicates a non-participation load share regime for the first engine (per Col. 15 ll. 29-62 supra, after the failed engine fails, its load is entirely shifted to the remaining operational engines, a such the operational engines enter in to a non-participation load share regime with the failed engine) wherein during the non-participation load share regime, the first engine does not participate in load sharing (see Col. 15 ll. 29-62 supra); outputting, during operation of the multiple engine propulsion system, a load sharing requirement control command for the first engine (the output from the load sharing function per Col. 15 ll. 15-29 supra that equalizes the torque outputs), wherein for the first time, the load sharing requirement control command is configured to control a torque or a thrust output (torque see Col. 15 ll. 15-29 supra) of the first engine for purposes of load sharing (see Col. 15-29 supra), and wherein for the second time (the time of engine failure), the load sharing requirement control command is configured to control the torque or the thrust of first engine without decreasing a fuel flow to the first engine (see Col. 15 ll. 29-62 supra, the operational engine output increases) or while preventing a decrease in the fuel flow to the first engine for purposes of load sharing (see Col. 15 ll. 15-29 supra for the operation of load sharing and see Col. 15 ll. 29-62 supra which teaches the operational engine output increases); and controlling the first engine based at least in part on the load sharing requirement control command (see Col. 15 ll. 29-62 supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the engine control system of Morgan in view of McLain further with Nelson to execute the engine control taught by Nelson to facilitate rotorcraft operation during complete engine failure. 
Regarding claim 3, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan in view of McLain and Nelson as discussed above also teach wherein the first engine and the second engine comprise turbomachine engines.
Regarding claim 4, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan in view of McLain and Nelson as discussed above also teaches wherein the first engine and the second engine comprise part of a propulsion system for a rotary-wing aircraft (helicopter) or a fixed-wing aircraft.
Regarding claim 5, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan in view of McLain and Nelson as teaches wherein when the load share participation value indicates a full-participation load share regime or a partial-participation load share regime for the first engine (the participation of the engine 10B being non-zero for the full-participation and partial-participation load share regimes indicates a full-participation or a partial-participation load share regime for the first engine, see [0097] and [0098] cited supra)
Morgan further teaches wherein the load sharing requirement control command comprises at least one of: a control command configured to control the fuel flow; a control command configured to control a variable geometry component (the implied commands from the FADEC to control the variable geometry component (variable guide vanes (VGVs)) see [0058] In use, suitable one or more controllers 29, such as one or more full authority digital controllers (FADEC) providing full authority digital control of the various relevant parts of the engine 10, controls operation of the engine 10. The FADEC(s) may be provided as for example conventional software and/or hardware, so long as the FADEC(s) is/are configured to perform the various control methods and sequences as described in this document see also [0033] In some embodiments, the method further comprises modulating a set of variable guide vanes (VGVs) upstream of a low pressure compressor of the second engine. see also [0067] Independent control of the VGVs 36A, 36B may allow the spools 26, 28 to be operated to reduce or eliminate or reduce aerodynamic coupling between the spools 26, 28. This may permit the spools 26, 28 to be operated at a wider range of speeds than may otherwise be possible. The independent control of the VGV vanes 36A, 36B may allow the spools 26, 28 to be operated at constant speed over a wider operating range, such as from a "standby" speed to a "cruise" power speed, or a higher speed. In some embodiments, independent control of the VGVs 36A, 36B may allow the spools 26, 28 to run at speeds close to maximum power. In some embodiments, independent control of the VGVs 36A, 36B may also allow one of the spools 26, 28 to run at high speed while the other one run at low speed); a control command configured to control a bleed valve position of the first engine; a control command configured to change at least one of an acceleration schedule of the first engine and a deceleration schedule of the first engine; and a control command configured to control a bypass ratio, the bypass ratio being a ratio of an amount of airflow through a bypass airflow passage to an amount of airflow through an inlet of the first engine.
Regarding claim 6, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan further teaches wherein the load sharing requirement control command comprises a control command configured to control one or more variable geometry components (the implied commands from the FADEC to control the variable geometry component (variable guide vanes (VGVs)) see [0058] In use, suitable one or more controllers 29, such as one or more full authority digital controllers (FADEC) providing full authority digital control of the various relevant parts of the engine 10, controls operation of the engine 10. The FADEC(s) may be provided as for example conventional software and/or hardware, so long as the FADEC(s) is/are configured to perform the various control methods and sequences as described in this document see also [0033] In some embodiments, the method further comprises modulating a set of variable guide vanes (VGVs) upstream of a low pressure compressor of the second engine. see also [0067] Independent control of the VGVs 36A, 36B may allow the spools 26, 28 to be operated to reduce or eliminate or reduce aerodynamic coupling between the spools 26, 28. This may permit the spools 26, 28 to be operated at a wider range of speeds than may otherwise be possible. The independent control of the VGV vanes 36A, 36B may allow the spools 26, 28 to be operated at constant speed over a wider operating range, such as from a "standby" speed to a "cruise" power speed, or a higher speed. In some embodiments, independent control of the VGVs 36A, 36B may allow the spools 26, 28 to run at speeds close to maximum power. In some embodiments, independent control of the VGVs 36A, 36B may also allow one of the spools 26, 28 to run at high speed while the other one run at low speed), the one or more variable geometry components comprising at least one of: one or more variable position guide vanes (see [0067] supra), one or more variable position compressor blades, one or more variable position turbine blades, one or more variable position outlet guide vanes, and one or more variable position fan blades.
Regarding claim 7, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan further teaches wherein when the load share participation value indicates a non-participation load share regime for the first engine, the load sharing requirement control command comprises at least one of: a control command configured to increase the fuel flow; a control command configured to control a variable geometry component (the implied commands from the FADEC to control the variable geometry component (variable guide vanes (VGVs)) see [0058] In use, suitable one or more controllers 29, such as one or more full authority digital controllers (FADEC) providing full authority digital control of the various relevant parts of the engine 10, controls operation of the engine 10. The FADEC(s) may be provided as for example conventional software and/or hardware, so long as the FADEC(s) is/are configured to perform the various control methods and sequences as described in this document see also [0033] In some embodiments, the method further comprises modulating a set of variable guide vanes (VGVs) upstream of a low pressure compressor of the second engine. see also [0067] Independent control of the VGVs 36A, 36B may allow the spools 26, 28 to be operated to reduce or eliminate or reduce aerodynamic coupling between the spools 26, 28. This may permit the spools 26, 28 to be operated at a wider range of speeds than may otherwise be possible. The independent control of the VGV vanes 36A, 36B may allow the spools 26, 28 to be operated at constant speed over a wider operating range, such as from a "standby" speed to a "cruise" power speed, or a higher speed. In some embodiments, independent control of the VGVs 36A, 36B may allow the spools 26, 28 to run at speeds close to maximum power. In some embodiments, independent control of the VGVs 36A, 36B may also allow one of the spools 26, 28 to run at high speed while the other one run at low speed); a control command configured to control a bleed valve position of the first engine; a control command configured to change at least one of an acceleration schedule of the first engine and a deceleration schedule of the first engine; and a control command configured to control a bypass ratio, the bypass ratio being a ratio of an amount of airflow through a bypass airflow passage to an amount of airflow through an inlet of the first engine.
Regarding claim 8, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan in view of McLain and Nelson as discussed above also wherein for the second time, the load sharing requirement control command for the first engine is configured to control the torque (Torque see Nelson Col. 15 ll. 15-62 supra) or thrust of the first engine for purpose of load sharing (see Nelson Col. 15 ll. 15-62 supra) without decreasing the torque or thrust of the first engine or while preventing a decrease in the torque or thrust of the first engine for purposes of load sharing (Torque see Nelson Col. 15 ll. 15-62 supra, torque would be increased to make up for the power loss from the failed engine).
Regarding claim 9, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan in view of McLain and Nelson as discussed above also teaches wherein for the first time, the load sharing requirement control command for the first engine is configured to control the fuel flow (see [0098] To effect such control, the FADEC 29 may correspondingly control fuel flow rate to each engine 10A, 10B accordingly. In the case of the standby engine, a fuel flow (and/or a fuel flow rate) provided to the standby engine is controlled to be between 70% and 99.5% less than the fuel flow (and/or the fuel flow rate) provided to the active engine. In the asymmetric mode, the standby engine may be maintained between 70% and 99.5% less than the fuel flow to the active engine. In some embodiments of the method 60, the fuel flow rate difference between the active and standby engines may be controlled to be in a range of 70% and 90% of each other, with fuel flow to the standby engine being 70% to 90% less than the active engine. In some embodiments of the method 60, the fuel flow rate difference may be controlled to be in a range of 80% and 90%, with fuel flow to the standby engine being 80% to 90% less than the active engine. see also [0068] In use, the engine 10 is operated by the controller(s) 29 described above to introduce a fuel flow via nozzles 17 to the combustor 16. Combustion gases turn turbine sections 18, 20 which in turn drive the compressor sections 12, 14. The controller(s) 29 control(s) the angular position of VGVs 36A, 36B in accordance with a desired control regime, as will be described further below. The speed of the engine 10 is controlled, at least in part, by the delivery of a desired fuel flow rate to the engine, with a lower fuel flow rate causing the engine 10 to operate at a lower output speed than a higher fuel flow rate.) 
Regarding claim 11, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan further teaches wherein the operational roles of the first and second engine may be swapped (the second engine operated in the manner of the first engine per the rejection of claims 1 supra and the second engine operated in the manner of the first per the rejection of claim 1 see [0076] The second turboshaft engine 10B may be operated by the controller(s) 29 to run at low-power or no-output-power conditions to supply substantially none or none of a required power and/or speed demand of the common load 44. The selection of which engine is active standby modes, respectively, may be as desired, and may be fixed for a given aircraft or a given flight, or may alternate between engines 10A, 10B during a flight or in successive flights) as such Morgan teaches “wherein the instructions, when executed, cause the engine control system to further perform the method including: ascertaining, during operation of the multiple engine propulsion system, a second load share participation value indicative of a load share participation regime for the second engine, the second load share participation value depending at least in part on one or more operating conditions of the first engine, wherein for a third time:  the one or more operating conditions of the first engine are indicative of the first engine operating normally, and, based at least in part on the one or more operating conditions indicative of the first engine operating normally, the second load share participation value indicates a second full-participation load share regime, wherein during the second full-participation load share regime, the second engine participates in load sharing, or  the one or more operating conditions of the first engine are indicative of the first engine having a third one or more abnormal operating conditions, and, based at least in part on the third one or more abnormal operating conditions of the first engine, the second load share participation value indicates a second partial-participation load share regime for the second engine, wherein during the second partial-participation load share regime, the second engine participates in load sharing subject to one or more limitations or restrictions on load sharing relative to the second full-participation load share regime, and wherein for a fourth time, the one or more operating conditions of the first engine are indicative of the first engine having a fourth one or more abnormal operating conditions, and, based at least in part on the fourth one or more abnormal operating conditions of the first engine, the second load share participation value indicates a second non-participation load share regime for the second engine, wherein during the second non-participation load share regime, the second engine does not participate in load sharing; outputting, during operation of the multiple engine propulsion system, a second load sharing requirement control command for the second engine, wherein for the third time, the second load sharing requirement control command is configured to control a torque or thrust output of the second engine for purposes of load sharing, and wherein for the fourth time, the second load sharing requirement control command is configured to control the torque or thrust of the second engine without decreasing a fuel flow to the second engine or while preventing a decrease in the fuel flow to the second engine for purposes of load sharing; and controlling the second engine based at least in part on the second load sharing requirement control command”.
Regarding claim 12, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Per the rejection of claim 2 supra, Morgan in view of McLain and Nelson teaches wherein the instructions, when executed, cause the engine control system to further perform the method including: receiving an engine speed value corresponding to an engine speed sensor operably coupled to the second engine and performing a comparison of the engine speed value to an engine speed reference value for the second engine; receiving a first engine torque or thrust value corresponding to the first engine and a second engine torque or thrust value corresponding to the second engine, and performing a comparison of the first engine torque or thrust value to the second engine torque or thrust value; and outputting the load sharing requirement control command for the first engine based at least in part on at least one of: the comparison of the engine speed value to the engine speed reference value for the second engine; and the comparison of the first engine torque or thrust value to the second engine torque or thrust value
Morgan further teaches wherein the operational roles of the first and second engine may be swapped (the second engine operated in the manner of the first engine per the rejection of claims 1 supra and the second engine operated in the manner of the first per the rejection of claim 1 see 0076] The second turboshaft engine 10B may be operated by the controller(s) 29 to run at low-power or no-output-power conditions to supply substantially none or none of a required power and/or speed demand of the common load 44. The selection of which engine is active standby modes, respectively, may be as desired, and may be fixed for a given aircraft or a given flight, or may alternate between engines 10A, 10B during a flight or in successive flights), as such Morgan teaches “wherein the instructions, when executed, cause the engine control system to further perform the method including: receiving an engine speed value corresponding to an engine speed sensor operably coupled to the second engine and performing a comparison of the engine speed value to an engine speed reference value for the second engine; receiving a second engine torque or thrust value corresponding to the second engine and a first engine torque or thrust value corresponding to the first engine, and performing a comparison of the second engine torque or thrust value to the first engine torque or thrust value; and outputting the second load sharing requirement control command for the second engine based at least in part on at least one of: the comparison of the engine speed value to the engine speed reference value for the first engine; and the comparison of the second engine torque or thrust value to the first engine torque or thrust value”.
Regarding claim 14, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan in view of McLain and Nelson as discussed above also teaches wherein the first engine is controlled at least in part using a full authority digital engine control system (see Morgan [0058] cited supra), an electronic engine controller, or an electronic control unit.
Regarding claim 18, Morgan teaches providing a FADEC to configured to execute the method claimed in claim 1 ([0058] In use, suitable one or more controllers 29, such as one or more full authority digital controllers (FADEC) providing full authority digital control of the various relevant parts of the engine 10, controls operation of the engine 10. The FADEC(s) may be provided as for example conventional software and/or hardware, so long as the FADEC(s) is/are configured to perform the various control methods and sequences as described in this document. Each controller 29 may be used to control one or more engines 10 of an aircraft (H). Additionally, in some embodiments the controller(s) 29 may be configured for controlling operation of other elements of the aircraft (H), for instance the main rotor 44).  Since the FADEC may be provided as for example conventional software and/or hardware, the FADEC has been construed as comprising a non-transitory computer-readable medium comprising computer-executable instructions, which, when executed by a processor operably coupled to an engine control system, cause the engine control system to perform the recited method.  As such, per the rejection of claim 1 supra, Morgan in view of McLain and Nelson teaches “A non-transitory computer-readable medium comprising computer-executable instructions, which, when executed by a processor operably coupled to an engine control system, cause the engine control system to: ascertain, during operation of a multiple engine propulsion system, a load share participation value indicative of a load share participation regime for a first engine, the load share participation value depending or based at least in part on one or more operating conditions of a second engine, wherein for a first time: the one or more operating conditions of the second engine are indicative of the second engine operating normally, and, based at least in part on the one or more operating conditions indicative of the second engine operating normally, the load share participation value indicates a full-participation load share regime, wherein during the full-participation load share regime, the first engine participates in load sharing, or the one or more operating conditions of the second engine are indicative of the second engine having a first one or more abnormal operating conditions, and, based at least in part on the first one or more abnormal operating conditions of the second engine, the load share participation value indicates a partial-participation load share regime for the first engine, wherein during the partial-participation load share regime, the first engine participates in load sharing subject to one or more limitations or restrictions on load sharing relative to the full-participation load share regime, and wherein for a second time, the one or more operating conditions of the second engine are indicative of the second engine having a second one or more abnormal operating conditions, and, based at least in part on the second one or more abnormal operating conditions of the second engine, the load share participation value indicates a non-participation load share regime for the first engine, wherein during the non-participation load share regime, the first engine does not participate in load sharing; output, during operation of the multiple engine propulsion system, a load sharing requirement control command for the first engine, wherein for the first time, the load sharing requirement control command is configured to control a torque or thrust output of the first engine for purposes of load sharing, and wherein for the second time, the load sharing requirement control command is configured to control the torque or thrust of the first engine without decreasing a fuel flow to the first engine or while preventing a decrease in the fuel flow to the first engine for purposes of load sharing; and control the first engine based at least in part on the load sharing requirement control command”.
Regarding claim 20, per the rejection of claim 14 supra, Morgan in view of McLain and Nelson teaches wherein the engine control system comprises a full authority digital engine control system, an electronic engine controller, or an electronic control unit, the processor being a component thereof.
Claims 2, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of McLain, Nelson and Gordon 2015/0081193
Regarding claim 2, Morgan in view of in view of McLain and Nelson teaches the invention as discussed above.
Morgan in view of in view of McLain and Nelson as discussed above does not teach wherein the instructions, when executed, cause the engine control system to further perform the method including: receiving an engine speed value corresponding to an engine speed sensor operably coupled to the second engine; receiving a first engine torque or thrust value corresponding to the first engine and a second engine torque or thrust value corresponding to the second engine. 
Gordon teaches equipping engines with sensors to determine engine speed, engine torque, engine inlet pressure, engine inlet temperature, fuel flow, compressor discharge pressure, power turbine inlet temperature, shaft horsepower, and thrust and the engine controllers configured to receive the sensor data for the parameters listed above to be determined ([0020] The engine controls 106 are each in operable communication with one of the engines 102. In the depicted embodiment, for example, the first engine control 106-1 is in operable communication with the first engine 102-1, and the second engine control 106-2 is in operable communication with the second engine 106-2. Each engine control 106 is configured, among other things, to control the operation of its associated engine 102 in a manner that the remaining useful lives of each engine 102 are substantially equal. To implement this functionality, which is described in more detail below, the engine controls 106 are each coupled to receive various control and performance data from its associated engine 102. Thus, as FIG. 1 further depicts, each engine 102 additionally includes a plurality of sensors 128. Each of the sensors 128 is coupled to its associated engine control 106 and is operable to sense an engine parameter and supply control and performance data representative of the sensed parameter to its associated engine control 106. It will be appreciated that the particular number, type, and location of each sensor 128 may vary. It will additionally be appreciated that the number and types of control and performance data supplied by the sensors 128 may vary depending, for example, on the particular engine type and/or configuration. In the depicted embodiment, however, at least a subset of the depicted sensors 128 supply control and performance data representative of, or that may be used to determine, engine inlet pressure, engine inlet temperature, engine speed, fuel flow, compressor discharge pressure, power turbine inlet temperature, engine torque, shaft horsepower, and thrust, just to name a few). 
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Morgan in view of in view of McLain and Nelson further with Gordon so as to provide the sensor suite of Gordon and to configure the FADEC of Morgan to receive the sensor data to facilitate engine control by the FADEC’s.
Morgan further teaches controlling the second engine to a constant speed within +/-1% of a target speed ([0078] As a non-limiting example, and referring to FIG. 4, a method 60 for controlling a multi-engine system 42 may include step 62, which may include operating an engine in a low power (or no power) "standby" mode in which the low pressure compressor section 12 operates within a pressure ratio range of 0.9 to 2.5, and in some embodiments within a pressure ratio range of 0.9 to 1.5, at constant speed, while performing a step 64 of modulating the vanes 36A upstream thereof according to an appropriate schedule.… As used here, the term "constant speed" means within +/-1% of a target speed, or within a desired speed range). 
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Morgan in view of in view of McLain, Nelson and Gordon so as to perform a comparison of the engine speed value to an engine speed reference value for the second engine to facilitate controlling the second engine to a constant speed within +/-1% of a target speed (the engine speed reference value for the second engine).
Morgan in view of in view of McLain, Nelson and Gordon as discussed above does not teach performing a comparison of the first engine torque or thrust value to the second engine torque or thrust value, outputting the load sharing requirement control command for the first engine based at least in part the comparison of the first engine torque or thrust value to the second engine torque or thrust value.
Gordon teaches matching the torques of the engines of a multi-engine system so as to manage engine deterioration ([0002] Helicopters typically have two engines that are connected through a combiner transmission to share the load of the rotor. It is desirable to share the load equally between the two engines so that the engines are more likely to deteriorate at the same (or similar) pace, and impart less stress to the combiner transmission. It is even more desirable to manage the deterioration rates such that both engines reach their end of useful lives together. However, this is difficult to achieve unless one can measure the engine deterioration rate in real time. Helicopter engine controllers are typically configured to selectively implement one of a plurality load sharing control methods, and control logic that selects the control method. These control methods may include, for example, torque matching, a temperature matching, and a speed matching. With the torque matching method, measured engine torque is equalized, with the temperature matching method, measured engine temperatures are equalized, and with the speed matching method, measured engine speeds are equalized). 
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Morgan in view of in view of McLain, Nelson and Gordon further with Gordon so as to perform a comparison of the first engine torque value to the second engine torque value, and to output the load sharing requirement control command for the first engine based at least in part the comparison of the first engine torque value to the second engine torque value to facilitate torque matching as taught by Gordon to thereby manage engine deterioration.
Regarding claim 13, Morgan in view of McLain and Nelson teaches the invention as discussed above.
Morgan in view of McLain and Nelson as discussed above does not teach wherein the first engine is controlled at least in part using a multi-input-single-output controller.
Gordon teaches wherein the first engine is controlled at least in part using a multi-input-single-output controller (see Fig. 2, both the Speed control is a multi-input single output controller)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan in view of McLain and Nelson further with Gordon’s teachings on multi-input-single-output controllers to facilitate maximizing remaining useful life of the engines while satisfying the demand load ([0001] The present invention generally relates to remaining useful life analyses, and more particularly relates to a system and method for adaptively controlling the operation of a multi-engine system to maximize the remaining useful life of the engines while satisfying the demand load)
Regarding claim 15, per the rejection of claim 18 supra, Morgan in view of McLain and Nelson teaches A multiple engine propulsions system, comprising: “a first engine; a second engine; and an engine control system comprising a memory device and a processor, wherein the memory device comprises computer-executable instructions, which when executed by the processor, cause the engine control system to: ascertain, during operation of the multiple engine propulsion system, a load share participation value indicative of a load share participation regime for the second engine, the load share participation value based at least in part on the one or more operating conditions associated with the first engine, wherein for a first time: the one or more operating conditions of the first engine are indicative of the first engine operating normally, and, based at least in part on the one or more operating conditions indicative of the first engine operating normally, the load share participation value indicates a full-participation load share regime, wherein during the full-participation load share regime, the first engine participates in load sharing, or the one or more operating conditions of the second engine are indicative of the second engine having a first one or more abnormal operating conditions, and, based at least in part on the first one or more abnormal operating conditions of the second engine, the load share participation value indicates a partial-participation load share regime for the second engine, wherein during the partial-participation load share regime, the second engine participates in load sharing subject to one or more limitations or restrictions on load sharing relative to the full-participation load share regime, and wherein for a second time, the one or more operating conditions of the second engine are indicative of the first engine having a second one or more abnormal operating conditions, and, based at least in part on the second one or more abnormal operating conditions of the first engine, the load share participation value indicates a non-participation load share regime for the second engine, wherein during the non-participation load share regime, the first engine does not participate in load sharing; output, during operation of the multiple engine propulsion system, wherein for the first time, the load sharing requirement control command is configured to control the torque or thrust output of the second engine for purposes of load sharing, and wherein for the second time, the load sharing requirement control command is configured to control the torque or thrust of the second engine without decreasing a fuel flow to the second engine or while preventing a decrease in the fuel flow to the second engine for purposes of load sharing”
Morgan further teaches the second engine having a second one or more controllable components associated therewith (VGV vanes [0065] “. The VGV vanes 36A, 36B may be operatively controlled by the controller(s) 29 described above, to be operated independently of each other. Indeed, the engines 10A, 10B are also controlled using controller(s) 29 described above, to carry out the methods described in this document. For the purposes of this document, the term "independently" in respects of the VGVs 36 means that the position of one set of the VGV vanes (e.g. 36A) may be set without effecting any change to a position of the other set of the VGV vanes (e.g. 36B), and vice versa”), the second one or more controllable components configured to change a torque or thrust output of the second engine (the VGV’s change the inlet air thereby being capable of changing the torque or thrust output of the engine see [0065] The turboshaft engine 10 may include a set of variable guide vanes (VGVs) 36 upstream of the LP compressor section 12, and may include a set of variable guide vanes (VGVs) 36 upstream of the HP compressor section 14. The first set of variable guide vanes 36A may be provided upstream of the low pressure compressor section 12. A set of variable guide vanes 36B may be provided upstream of the high pressure compressor section 14. The variable guide vanes 36A, 36B may be independently controlled by suitable one or more controllers 29, as described above. The variable guide vanes 36A, 36B may direct inlet air to the corresponding stage of compressor sections 12, 14. The set of variable guide vanes 36A, 36B may be operated to modulate the inlet airflow to the compressors in a manner which allows for improved control of the output power of the turboshaft engines 10, as described in more detail below); and a load sharing requirement control command for the second one or more controllable components and controlling the second one or more controllable components based at least in part on the load sharing requirement control command (the command modulating the vanes [0079] As another non-limiting example, the method 60 for controlling a multi-engine system 42 may include steps of: operating a first engine in a low power (or no power) "standby" mode in which the low pressure compressor section 12 within a pressure ratio range of 1.0 to 1.7 at constant speed, while modulating the vanes 36A upstream thereof according to an appropriate schedule).
Morgan in view of McLain and Nelson does not teach the first engine having a first one or more sensors associated therewith, the first one or more sensors configured to ascertain one or more operating conditions associated with the first engine;
Gordon teaches equipping engines with sensors to determine engine speed, engine torque, engine inlet pressure, engine inlet temperature, fuel flow, compressor discharge pressure, power turbine inlet temperature, shaft horsepower, and thrust ([0020] The engine controls 106 are each in operable communication with one of the engines 102. In the depicted embodiment, for example, the first engine control 106-1 is in operable communication with the first engine 102-1, and the second engine control 106-2 is in operable communication with the second engine 106-2. Each engine control 106 is configured, among other things, to control the operation of its associated engine 102 in a manner that the remaining useful lives of each engine 102 are substantially equal. To implement this functionality, which is described in more detail below, the engine controls 106 are each coupled to receive various control and performance data from its associated engine 102. Thus, as FIG. 1 further depicts, each engine 102 additionally includes a plurality of sensors 128. Each of the sensors 128 is coupled to its associated engine control 106 and is operable to sense an engine parameter and supply control and performance data representative of the sensed parameter to its associated engine control 106. It will be appreciated that the particular number, type, and location of each sensor 128 may vary. It will additionally be appreciated that the number and types of control and performance data supplied by the sensors 128 may vary depending, for example, on the particular engine type and/or configuration. In the depicted embodiment, however, at least a subset of the depicted sensors 128 supply control and performance data representative of, or that may be used to determine, engine inlet pressure, engine inlet temperature, engine speed, fuel flow, compressor discharge pressure, power turbine inlet temperature, engine torque, shaft horsepower, and thrust, just to name a few). 
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Morgan in view of McLain and Nelson further with Gordon so as to provide the sensor suite of Gordon to engine control by the engine controllers (FADEC’s per Morgan).
Regarding claim 16, Morgan in view of McLain, Nelson and Gordon teaches the invention as discussed above.
Morgan in view of McLain, Nelson and Gordon as discussed above also teaches wherein: the first one or more sensors comprise at least one sensor configured to ascertain a torque or thrust output of the first engine; and wherein the second engine comprises a second one or more sensors associated therewith, the second one or more sensors comprising at least one sensor configured to ascertain a speed of the second engine and at least one sensor configured to ascertain a torque or thrust output of the second engine;
Per the rejection of claim 2 supra, Morgan in view of McLain, Nelson and Gordon teaches wherein the engine control system is configured to: receive an engine speed value from the at least one sensor configured to ascertain a speed of the first engine and perform a comparison of the engine speed value to an engine speed reference value for the first engine; receive a first engine torque or thrust value from the at least one sensor configured to ascertain a torque or thrust output of the first engine, and receive a second engine torque or thrust value from the at least one sensor configured to ascertain a torque or thrust output of the second engine, and perform a comparison of the first engine torque or thrust value to the second engine torque or thrust value; and output the load sharing requirement control command for the second one or more controllable components based at least in part on at least one of: the comparison of the engine speed value to the engine speed reference value for the second engine; and the comparison of the first engine torque or thrust value to the second engine torque or thrust value.
Regarding claim 17, Morgan in view of McLain, Nelson and Gordon teaches the invention as discussed above.
Morgan further teaches a first output shaft (40A) operably coupling (see Fig. 2) the first engine to a gearbox (46) and a second output shaft (40B) operably coupling the second engine to the gearbox (see Fig. 2), the first engine and the second engine comprising turbomachine engines (see Fig. 2), and the gearbox operably coupled to a main rotor assembly of a rotary-wing aircraft ([0072] In some embodiments, the common load 44 may comprise a rotary wing of a rotary-wing aircraft).
Regarding claim 19, Morgan in view of McLain and Nelson teaches the invention as discussed above.
per the rejection of claim 2, Gordon teaches the added limitations of the instructions further causing to engine control system to “receive an engine speed value corresponding to an engine speed sensor operably coupled to the second engine and perform a comparison of the engine speed value to an engine speed reference value for the second engine; receive a first engine torque or thrust value corresponding to the first engine and a second engine torque or thrust value corresponding to the second engine, and perform a comparison of the first engine torque or thrust value to the second engine torque or thrust value; and output the load sharing requirement control command for the first engine based at least in part on at least one of: the comparison of the engine speed value to the engine speed reference value for the second engine; and the comparison of the first engine torque or thrust value to the second engine torque or thrust value”.
Response to Arguments
Applicant’s arguments have been considered and the asserted prior art deficiencies have been addressed by the addition of teachings from newly introduced prior art McLain and Nelson.  Regarding the rejection of claims 1, 8, 11, 15, 18 under 35 U.S.C. 112(b), applicant’s arguments are persuasive, however, this results in the language associated with “for the purposes of load sharing” during the second time period not further limiting the claim. In particular, turning off load sharing, by itself, should result in “preventing a decrease in the fuel flow to the first engine for purposes of load sharing”.  More broadly, turning off load sharing by entering the non-participation load share regime would result in “preventing any change in the engines output for the purposes of load sharing” since the limitation could be satisfied “preventing any change in the engines output” and/or by turning off load sharing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741